Appeal by defendant from two judgments of the County Court, Westchester County (Martin, J.), both rendered March 16, 1983, convicting him of criminal possession of a forged instrument in the second degree (five counts), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., Lazer, Thompson and Eiber, JJ., concur.